DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: prior art of records Usher et al. (US 2015/0365776 A1) fails to teach the cited claim limitations of “a modelization module; the modelization module configured to estimate a transfer function of the earpiece while in use in a quiet environment”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18-21 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Usher et al. (US 2015/0365776 A1).
Claim 18, a method of assessing a seal quality of an earpiece (abstract and Fig.1), the earpiece being configured to prevent environment noise from entering an ear-canal of a wearer (Fig.1 and ¶0053, seal unit provide acoustic isolation from ambient environment), the method comprising: generating a sound stimulus at a predetermined seal assessment frequency (Fig.3 and ¶0055-¶0056, step 304) (¶0057); emitting the sound stimulus towards the ear canal (¶0056, step 306); capturing an inner-ear audio signal inside the ear-canal (¶0056, step 308, captured by ECM); comparing the generated sound stimulus with the captured inner-ear audio signal (¶0058, step 308 -310); estimating a transfer function according to the comparison between the generated sound stimulus and the captured inner-ear audio signal (¶0043, model Ear Canal Transfer Function (ECTF) by using ECM 106); identifying a signal magnitude of the transfer function at the predetermined seal assessment frequency (¶0043, determine a sound pressure level); and determining at least one seal-quality indicator according to the signal magnitude (Fig.3 and ¶0058, step 310, determine a degree of seal).
Claim 19, wherein determining at least one seal-quality indicator further comprises determining the at least one seal-quality indicator according to a dataset of previously measured seal quality indicators (¶0089, previous seal test event).
Claim 20, wherein generating a sound stimulus further comprises generating sound stimuli at a plurality of predetermined seal assessment frequencies (¶0092, different sine wave frequencies).

Claim 21, wherein the identification of the signal magnitude of the transfer function further comprises identifying a plurality of signal magnitudes according to the transfer function and the plurality of predetermined seal assessment frequencies and determining at least one seal-quality indicator further comprises determining that at least one seal-quality indicator according to the plurality of signal magnitudes (Fig.7 and ¶0092-¶0094).
Claim 25, the method further comprising transmitting a status information that is indicative of the at least one seal quality indicator (¶0112).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Usher et al. (US 2015/0365776 A1) in view of Iseberg et al. (US 7,050,592 B1).
Claim 22, Usher teaches wherein generating a sound stimulus.
Usher does not teach further comprises generating a plurality of sound stimuli at predetermined otoacoustic emissions measurement calibration frequencies.
Iseberg teaches generating a plurality of sound stimuli at predetermined otoacoustic emissions measurement calibration frequencies (Iseberg, abstract and C1, line 29-41). The motivation to combine Iseberg with Usher is for to determine whether the ear is functioning properly. (Iseberg, C1, line 26-28).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in where generating a plurality of sound stimuli at predetermined otoacoustic emissions measurement calibration frequencies as taught by Iseberg in Usher for to determine whether the ear is functioning properly.

Claim 23, Usher does not teach wherein the predetermined seal assessment frequency is one of the otoacoustic emissions measurement calibration frequencies.
Iseberg teaches wherein the predetermined seal assessment frequency is one of the otoacoustic emissions measurement calibration frequencies (Iseberg, abstract and C1, line 29-41). The motivation to combine Iseberg with Usher is for to determine whether the ear is functioning properly (Iseberg, C1, line 26-28).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in the predetermined seal assessment frequency is one of the otoacoustic emissions measurement calibration frequencies as taught by Iseberg in Usher for to determine whether the ear is functioning properly.

Claim 24, Usher does not teach wherein the plurality of sound stimuli comprises two pure tone frequencies.
Iseberg teaches wherein the plurality of sound stimuli comprises two pure tone frequencies (Iseberg, C1, line 29-41). The motivation to combine Iseberg with Usher is for to determine whether the ear is functioning properly (Iseberg, C1, line 26-28).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to implement in wherein the plurality of sound stimuli comprises two pure tone frequencies as taught by Iseberg in Usher for to determine whether the ear is functioning properly.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



August 23, 2022
/SIMON KING/Primary Examiner, Art Unit 2653